Citation Nr: 0902865	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected chronic lumbosacral strain with 
degenerative disc disease (DDD) prior to June 14, 2008. 

3.  Entitlement to a rating in excess of 40 percent for the 
service-connected chronic lumbosacral strain with DDD from 
June 14, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and December 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  The November 2004 rating 
decision denied entitlement to a rating in excess of 20 
percent for the service-connected chronic lumbosacral strain, 
and the December 2005 rating decision denied entitlement to 
service connection for bilateral pes planus.  

In April 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The case was remanded to the RO by the Board in July 2007 for 
additional development and adjudicative action.  

Before the case was returned to the Board for further 
appellate review, the RO issued a rating decision in August 
2008 that increased the 20 percent rating to 40 percent for 
the service-connected chronic lumbosacral strain, effective 
from June 14, 2008.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993)

Throughout the appeal period, it has become apparent that the 
veteran's back disability now involves degenerative disc 
disease/intervertebral disc syndrome, and it would be 
impossible to distinguish the veteran's back pain due to 
lumbosacral strain from his back pain due to DDD.  When it is 
not possible to separate the effects of service-connected and 
non-service-connected disabilities, such effects should be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, 
the increased rating issues have been recharacterized as 
reflected on the cover page.  


FINDINGS OF FACT

1.  A pre-existing bilateral pes planus was noted at the time 
of entry into service; this is not disputed.  

2.  The pre-existing bilateral pes planus, as likely as not, 
increased in severity during service beyond the natural 
progression of the disability.  

3.  Prior to June 14, 2008, the veteran's service-connected 
chronic lumbar strain was manifested by significant 
degenerative disk disease and degenerative joint disease; 
however, incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 4 weeks was not 
shown; and, neither ankylosis of the lumbar spine, nor 
forward flexion of the thoracolumbar spine limited to 30 
degrees of less was demonstrated.  

4.  Favorable ankylosis of the lumbar spine was first shown 
at VA examination on June 14, 2008; unfavorable ankylosis of 
the thoracolumbar spine has never been demonstrated and the 
veteran does not have incapacitating episodes of 
intervertebral disk syndrome having a total duration of at 
least 6 weeks during a 12 month period.  


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was aggravated by 
service and the criteria for entitlement to service 
connection for bilateral pes planus have been met.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 3.306 (2008).

2.  The criteria for the assignment of a rating in excess of 
20 percent prior to June 14, 2008 for the service-connected 
chronic lumbosacral strain have not been met.  38  U.S.C.A. 
§§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (in effect 
since September 26, 2003).  

3.  The criteria for the assignment of a rating in excess of 
40 percent from June 14, 2008, for the service-connected 
lumbosacral strain have not been met.  38  U.S.C.A. §§ 1155, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237-5243 (in effect since September 
26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Given the favorable nature of the Board's decision on the 
issue of entitlement to service connection for bilateral pes 
planus, there is no prejudice to the appellant, regardless of 
whether VA has satisfied its duties of notification and 
assistance with regard to that issue.

Regarding the claim for increased rating for the service-
connected lumbosacral strain, the RO provided the appellant 
pre-adjudication notice by letter dated September 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, a subsequent duty-to-assist letter 
was sent to the veteran after the initial adjudication, in 
August 2007 that specifically provided notice of how 
disability ratings and effective dates are assigned.  In an 
August 2008 rating decision, the criteria pertaining to 
rating back disabilities was provided to the veteran, and a 
supplemental statement of the case was thereafter issued in 
August 2008.  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for bilateral pes 
planus, which he claims was aggravated by service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

In cases where a condition is properly found to have 
preexisted service, the Board, in considering the pertinent 
statutory and regulatory framework governing the presumption 
of aggravation, must determine: (1) Whether there was a 
worsening of the disorder during service; and (2) if so, 
whether there was clear and unmistakable evidence that the 
increase in severity was due to the natural progress of the 
disease. See Crowe v. Brown, 7 Vet. App. 238 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

It is undisputed that the veteran's bilateral pes planus pre-
existed service.  The October 1954 pre-induction physical 
examination report noted a pre-existing defect of bilateral 
third degree pes planus.  During service, the veteran 
complained, on a number of occasions, of pain in his feet.  A 
sick call treatment log noted complaints of painful feet in 
several times in January 1955.  A September 1956 clinical 
record indicates that the veteran had pes planus, grade 
three.  Arch supports were prescribed.  The September 1957 
separation examination report noted that the veteran's pes 
planus was two degrees, asymptomatic.

Post service medical records show that the veteran's flat 
feet are severe.  A May 2005 private orthotics lab report 
indicated that orthotics were ordered for him due to severe 
flat foot on the left with a prominent cuboid.  

At a June 2008 VA examination, the veteran reported that his 
[pre-existing] flat feet became more painful during service, 
and the pain has continued to progress since that time.  On 
examination, the veteran had pain with ambulation, had an 
obvious flat foot deformity when standing, and there was pain 
on manipulation of the flat feet.  The pain was worse with 
repetition.  There was evidence of abnormal weight bearing 
medially on the flat feet.  There was also a callosity in 
that area.  The assessment was moderate pes planus deformity 
on the right and severe pes planus deformity on the left.  
The examiner opined that the veteran's pes planus deformities 
were at least as likely as not from his time in the service.  
The examiner further noted that the pes planus was chronic 
and that his foot condition at least as likely as not 
worsened beyond the natural course of flat feet over the last 
several years, based on the veteran's history and the 
examination.  There is no contradictory opinion.

The VA examiner in June 2008 linked the veteran's pes planus 
to his period of active service.  The examiner specifically 
noted that the veteran's pes planus pre-existed service; 
however, the examiner also opined that the veteran's pre-
existing pes planus was aggravated by service.  In light of 
the examiner's opinion, with no contradictory evidence of 
record, service connection is warranted for bilateral pes 
planus on the basis of aggravation of a pre-existing 
disability.  The examiner's opinion is based on the veteran's 
history, as noted in his service medical records, which 
confirms numerous complaints of, and treatment for, painful, 
flat feet.  Resolving all doubt in the veteran's favor, 
service-connected for bilateral pes planus is warranted.  

III.  Increased Rating

The veteran seeks an increased rating for the service-
connected chronic lumbosacral strain, which is rated as 20 
percent disabling prior to June 14, 2008 and 40 percent 
thereafter.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Historically, service connection for lumbosacral strain was 
granted pursuant to an August 1972 rating decision.  An 
initial 0 percent rating was assigned pursuant to the 
criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in 
effect prior to September 26, 2003).  In a November 1977 
rating decision, the noncompensable rating was increased to 
20 percent for the service-connected lumbosacral strain 
(under Diagnostic Code 5295), effective from May 26, 1977.  

The veteran's current appeal arises from a June 2004 claim 
for an increased rating.  A November 2004 rating decision 
denied the veteran's claim for an increased rating; however, 
following a Board Remand, a subsequently issued rating 
decision in August 2008 granted an increased rating to 40 
percent, effective from June 14, 2008, and the appeal 
continued.  

Appropriately, the increased rating to 40 percent was 
assigned pursuant to revised regulations governing ratings 
for disabilities of the spine because the claim on which the 
increase was based was filed after the regulations governing 
disabilities of the spine were revised, effective from 
September 26, 2003.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 3-2000 (April 10, 2000).  
In this case, however, the current claim was not pending at 
the time the regulations were amended; rather, the June 2004 
claim was filed after the revision.  Thus, the veteran's 
lumbosacral strain is to be evaluated under only the revised 
regulations, and not the regulations on which the initial 
rating and the increase to 20 percent were based, since those 
ratings were assigned prior to the change in regulations.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as lumbosacral 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, as it applies to the 
lumbar spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Note 
1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Intervertebral disc syndrome (Diagnostic Code 5243) may be 
rated under the General Rating Formula above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  A 20 percent rating is assigned for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks during 
the past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

In conjunction with the current claim for increase, the 
veteran was examined by VA in October 2004 and June 2008.  
Also of record are VA outpatient and private treatment 
records from 2002 and 2005, and a VA magnetic resonance 
imaging (MRI) report of the lumbar spine from July 2006.  At 
each of those VA examinations, constant and severe back pain 
was noted, along with significant degenerative disk disease 
and degenerative spondylosis of the lumbar spine, as well as 
degenerative joint disease.  

At the October 2004 VA examination, the veteran reported that 
his back pain was gradually worsening with time, but it was 
described as mild.  He had minimal pain at rest, and it was 
predominantly present with increased activity.  He denied any 
radiation of the pain or numbness and tingling into his 
extremities.  He did occasionally have pain which radiated to 
his left leg, into the lateral thigh.  That pain did not 
radiate below the knee, and the veteran denied numbness, 
tingling and/or weakness.  The veteran used muscle relaxers 
and anti-inflammatory medicine which helped with the pain.  
He did not use any assistive devices, although he 
occasionally wore a corset.  He reportedly could walk up to a 
mile if necessary.  The veteran did not believe the pain 
significantly limited his activities of daily living.  
Examination of the low back revealed no significant fixed 
deformity about the lumbar spine.  He had minimal tenderness 
to palpation about the midline of the lumbar spine.  He had 
some mild pain over the L4-5 and L5-S1 region.  There was no 
pain over the sacroiliac joints.  There was no significant 
paraspinal muscle spasm with ambulation in place.  Range of 
motion about the lumbar spine revealed forward flexion of 
approximately 90 degrees, extension of 20 degrees, left and 
right lateral flexion of 25 degrees, left and right lateral 
rotation of 25 degrees.  There was pain elicited with 
extension.  He had a negative straight leg raise test 
bilaterally.  No other tension signs were noted.  There was 
normal sensation to light touch throughout all dermatomes and 
all nerve distributions about both lower extremities.  X-rays 
revealed significant spondylosis at the L4-5 and L5-S1 with 
slightly worse on the right than the left.  There was 
decreased disk height at the L4-5 and L5-S1 levels.  A 
significant calcification about the thoracic aorta and at the 
bifurcation was also of note.  There was mild pain with range 
of motion testing.

The impression was lumbar spine degenerative joint disease 
and significant degenerative disk and disease with 
spondylosis of the lumbar spine.  

A February 2005 injury report noted a diagnosis of spinal 
stenosis.  A private March 2005 examination report noted that 
the veteran complained of low back pain going into his 
buttocks and down into his legs.  He got some numbness down 
in his legs.  On examination, the veteran walked very slowly, 
and had very poor motion of his back.  X-rays of the lumbar 
spine revealed sacralization of L5 and some degenerative disc 
disease at L4-5 and L5-S1.  The examiner noted that the 
veteran had chronic back problems, but he did not see 
anything serious enough to suggest a radiculopathy.  

A March 2005 surgical consult noted increased back pain and 
bilateral leg pain with numbness in his legs, which became 
much more severe after an automobile accident in February 
2005.  magnetic resonance imaging (MRI) scan revealed 
multilevel degenerative changes, facet hypertrophy, and 
bulging discs with grade I spondylolisthesis at L3-4 and 
foraminal stenosis at L3-4.  L4-5 and L5-S1 levels shows 
bilateral foraminal stenosis.  The veteran was referred for 
an epidural block.  He had no loss of control of bowel or 
bladder.  There was generalized diffuse tenderness over the 
lumbar spine with pain on flexion and extension.  The 
impression was lumbar stenosis and bilateral lumbar 
radiculitis.  

The veteran attended physical therapy sessions from March 
2005 through March 2006.  

A March 2006 private treatment record indicated that the 
veteran was still getting some back and leg pain.  His 
complaints and symptoms were compatible with his known 
diagnosis of spinal stenosis.  

A July 2006 VA magnetic resonance imaging (MRI) report 
revealed intervertebral disc syndrome with disc bulges at L2-
L3, L3-L4, L4-L5 and L5-S1.  The impression was no disc 
herniation or acute osseous injury; and multilevel lumbar 
spondylosis most severe on the right at L4 and on the left at 
L5.  There was no severe appearing central canal stenosis.  

Outpatient VA records include a September 2006 entry showing 
that the veteran continued to complain of severe back pain, 
with pain radiating down the legs to the knee.  He requested 
a back brace.  

At the June 2008 VA examination, the veteran reported 
constant pain in his low back that radiated down both legs 
symmetrically.  The pain was reportedly an 8 out of 10, and 
worsened if he walked more than 15 minutes.  The veteran 
reported numbness and tingling in both legs.  He did not use 
a cane or a brace.  The pain was worse with any kind of 
lifting, twisting or walking.  The veteran had difficulty 
squatting and getting on his knees.  There was no doctor-
ordered bed rest in the previous 12 month period.  There was 
no change in bowel or bladder function.  Examination of the 
lumbar spine showed forward flexion from 0 to 45 degrees, 
extension from 0 to 20 degrees, right and left lateral 
bending was 0 to 20 degrees; right and left lateral rotation 
was 0 to 15 degrees.  There was pain with forward flexion and 
extension throughout the movement.  The veteran had intact 
sensation to light touch throughout both of his lower 
extremities.  The assessment was L4-L5, L5-S1 severe 
degenerative disc disease with mild ankylosis.  The examiner 
noted that the veteran did, indeed, have severe degenerative 
arthritis in his back.  

In sum, the medical evidence in this case reveals that the 
veteran has severe pain in the lumbar spine which is 
supported by objective findings of intervertebral disc 
syndrome, manifested by multilevel disc bulging and lumbar 
spondylosis.  These symptoms have been present since at least 
February 2005, the time of the motor vehicle accident.  
However, neither favorable ankylosis nor limitation of 
flexion to 45 degrees was demonstrated until the June 2008 VA 
examination report.  Thus, prior to June 2008, the evidence 
did not show motion of the thoracolumbar spine limited to 30 
degrees or less, and the evidence did not demonstrate any 
ankylosis of the spine.  Moreover, the evidence has never 
shown that the veteran's back disability required doctor-
ordered bed rest for a total duration of at least 4 weeks 
during a 12-month period.  As such, a rating in excess of 20 
percent prior to June 14, 2008 for the service-connected 
chronic lumbosacral strain is not warranted.  

Likewise, a review of the medical evidence shows that a 
rating in excess of 40 percent is not assignable in this case 
on or after June 14, 2008 because the evidence has never 
shown that the veteran exhibits unfavorable ankylosis of the 
lumbar spine or that the veteran's intervertebral disc 
syndrome required physician-prescribed bed rest for a total 
duration of at least 6 weeks during a 12-month period.  
According to the General Rating Formula for Diseases and 
Injuries of the Spine, at 38 C.F.R. § 4.71a, to warrant a 
rating in excess of 40 percent, unfavorable ankylosis of the 
entire thoracolumbar spine must be present.  This has never 
been shown at any examination of record, VA or private.  

Similarly, a separate compensable rating for the veteran's 
neurological symptomatology is not warranted either, because 
the veteran's sensation in the lower extremities is intact to 
light touch and there is no appreciable motor function loss 
shown on examination.  As such, a separate compensable rating 
based on incomplete paralysis of the sciatic nerve is not 
warranted.  

Additionally, a separate rating for the veteran's 
degenerative joint disease of the lumbar spine under the 
arthritis codes is also not for application in this case 
because the currently assigned 20 and 40 percent ratings are 
based on limited motion.  Because the ratings for arthritis 
are also based on limited motion, to award a separate rating 
for arthritis in this case would amount to pyramiding, which 
must be avoided.  Importantly, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would over-compensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

Finally, pain on use is considered a major factor in 
evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, the 
veteran's pain on use is considered in the 20 and 40 percent 
ratings currently assigned for the veteran's service-
connected lumbosacral strain.  Although the examiner in June 
2008 suggested that the veteran may have additional 
functional limitation due to pain, repetitive use or fatigue, 
for example, no additional percentage loss could be 
calculated without resorting to mere speculation.  

In conclusion, the veteran's service-connected lumbosacral 
strain is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine; or, by physician-ordered bed rest 
of any significant duration.  Although the veteran's back 
pain may have worsened considerably in recent times, the 
increase from 20 to 40 percent accounts for such an increase 
in disability, and the medical evidence simply does not 
support the assignment of a rating in excess of 20 percent 
prior to June 14, 2008 or the assignment of a rating in 
excess of 40 percent at any time.  It is appropriate to 
consider whether separate ratings should be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings; and such has been done with the 
increase to 40 percent.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In light of the foregoing, the preponderance of the evidence 
is against the claim for an increased rating for the service-
connected lumbosacral strain; there is no doubt to be 
resolved; and neither a rating in excess of 20 percent prior 
to June 14, 2008 nor a rating in excess of 40 percent from 
June 14, 2008 is warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  














ORDER

Service connection for bilateral pes planus is granted.

Entitlement to a rating in excess of 20 percent for the 
service-connected chronic lumbosacral strain with 
intervertebral disc syndrome prior to June 14, 2008, is 
denied.  

Entitlement to a rating in excess of 40 percent for the 
service-connected chronic lumbosacral strain with 
intervertebral disc syndrome on or after June 14, 2008, is 
denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


